Citation Nr: 1538385	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disability, claimed as low back strain.

2.  Entitlement to service connection for a lumbar spine disability, claimed as low back strain.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to January 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Columbia, South Carolina, which reopened and denied service connection for a lumbar spine disability, claimed as low back strain, and denied service connection for right lower extremity radiculopathy.  This matter also comes on appeal from a July 2011 rating decision, which, in pertinent part, reopened and denied service connection for PTSD.

In rendering the instant decision, the Board is cognizant of the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim; however, the issue of service connection for a non-PTSD mental disability was previously denied in a July 1994 RO rating decision and a final December 2004 Board decision, so new and material evidence is required to reopen service connection for a non-PTSD mental disability.  38 C.F.R. § 3.156 (2015).  The evidence of record reflects that the Veteran only sought to reopen the issue of service connection for PTSD, and that this is the only new and material mental health issue developed and appealed to the Board.  As such, the issue of whether new and material evidence was received to reopen service connection for a non-PTSD mental disability is not before the Board at this time. 

The Veteran testified from Columbia, South Carolina, at a July 2015 Board videoconference hearing before the undersigned Veterans Law Judge who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board notes that, while the issue of service connection for a lumbar spine disability was addressed at the hearing, there was no discussion as to whether new and material evidence had been received to reopen service connection.  As the instant decision reopens and remands the issue of service connection for a lumbar spine disability, claimed as low back strain, there is no prejudice to the Veteran in addressing the issue of service connection rather than reopening of service connection.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a lumbar spine disability, claimed as low back strain, right lower extremity radiculopathy, PTSD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2002 RO rating decision denied service connection for low back strain, finding that there was no in-service complaints, diagnosis, or treatment (injury or disease) and no evidence linking such a disability to service (no nexus).  The Veteran filed a timely notice of disagreement (NOD) following the November 2002 decision but did not perfect the appeal, and no new and material evidence was received during the one year appeal period following the decision.

2.  New evidence received since the November 2002 rating decision relates to an unestablished fact of an in-service parachuting accident (in-service injury) that is necessary to substantiate the claim for service connection for a lumbar spine disability, claimed as low back strain. 

3.  A December 2004 Board decision denied service connection for PTSD, in part, due to the absence of a confirmed in-service stressor.  The Veteran appealed the decision to the Court but then subsequently withdrew the appeal, which was dismissed by the Court in a December 2005 Order.

4.  New evidence received since the December 2004 Board decision relates to an unestablished fact of a potential in-service stressor that is necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for low back strain became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the November 2002 rating decision is new and material to reopen service connection for low back strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2004 Board decision denying service connection for PTSD was final when issued.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  Evidence received since the December 2004 Board decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision reopens and remands the issues of service connection for PTSD and a lumbar spine disability, claimed as low back strain, and also remands the issues of service connection for radiculopathy and hypertension.  As such, no further discussion of VA's duties to notify and to assist is necessary as to the issues on appeal.

Reopening Law and Regulation

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Low Back Strain

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A November 2002 RO rating decision denied service connection for low back strain, finding that there were no in-service complaints, diagnosis, or treatment (injury or disease) and no evidence linking such a disability to service (no nexus).  The Veteran filed a timely NOD following the November 2002 decision but did not perfect the appeal, and no new and material evidence was received during the one year appeal period following the decision.  As such, the November 2002 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a), (b), 20.302, 20.1103.

Since the November 2002 rating decision denying service connection for low back strain, the Veteran testified at a July 2015 Board videoconference hearing that parachuting during service caused injuries to the hip and back, and that on one occasion the main parachute failed to open, which resulted in the Veteran striking a tree and breaking a leg after the reserve parachute opened and the Veteran landed.  Such evidence relates to an unestablished fact of in-service injury to the back.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a lumbar spine disability, claimed as low back strain.

Reopening Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

A December 2004 Board decision denied service connection for PTSD, in part, due to the absence of a confirmed in-service stressor.  The Veteran appealed the decision to the Court but then subsequently withdrew the appeal, which was dismissed by the Court in a December 2005 Order.  The December 2004 Board decision denying service connection for PTSD was final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Since the December 2004 Board decision denying service connection for PTSD, the Veteran testified at a July 2015 Board videoconference hearing.  At the hearing, new potential PTSD stressors were advanced by the Veteran concerning the in-service parachuting documented in the service records.  Specifically, advanced stressors included jumping at night and the above-mentioned accident in which the Veteran's main parachute did not open, claimed to have resulted in the Veteran hitting a tree.  Such evidence could reasonably substantiate the issue of entitlement to service connection for PTSD, or at the very least, would trigger the VCAA duty to assist by providing a new VA PTSD examination with medical opinion.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lumbar spine disability, claimed as low back strain, is granted.

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


REMAND

Addendum Opinions

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Lumbar Spine Disability and Right Lower Extremity Radiculopathy

A VA examiner at a March 2010 VA spinal examination diagnosed arthritis and degenerative disc disease (DDD) of the lumbar spine with bilateral lower extremity radiculopathy.  At the July 2015 Board videoconference hearing, the Veteran testified to back and hip pain after multiple parachute jumps in service.  This included the aforementioned parachute jump in which the Veteran testified that the main parachute did not open correctly, and while the reserve parachute did open, the malfunction caused the Veteran to land on top of a tree and break his leg upon reaching the ground.

The report from the March 2010 VA spinal examination reflects that the VA examiner opined it was less likely than not that the lumbar spine disabilities and radiculopathy were related to service because the disabilities were most likely due to post-service strenuous manual labor.  The examination report reflects that, while the Veteran did discuss, and the VA examiner considered, the Veteran's parachute history, it does not appear that the Veteran told the VA examiner about the in-service tree-collision accident.  As such, the Board finds that a remand for an addendum opinion is necessary to help determine if this newly advanced parachuting accident testified to by the Veteran may be the cause of the currently diagnosed lumbar spine disabilities and radiculopathy. 

PTSD

The Veteran also received a VA PTSD examination in May 2011.  The examination report reflects that the Veteran was not diagnosed with PTSD, but rather with major depressive disorder and anxiety disorder.  At the conclusion of the examination, the VA examiner stated that the Veteran did not "clearly" meet the diagnostic criteria for PTSD.

In finding that the Veteran did not meet the PTSD criteria, the VA examiner did address the Veteran's contention that nighttime jumps would cause anxiety and was a PTSD stressor; however, there is no indication that the newly advanced parachuting stressor (the defective main parachute and tree collision) was considered as a potential stressor.  Specifically, the VA examiner stated that the Veteran attributed some of the mental health symptoms to being a paratrooper, but that the Veteran "did not recall specific incidents in which something traumatic occurred."  

Further, in a January 2012 stressor statement, the Veteran advanced a new stressor due to personal trauma.  Specifically, the Veteran advanced being struck in the head and robbed at gunpoint while in Jump School during service.  This stressor has not been addressed by a VA examiner.  An addendum opinion is necessary to address the aforementioned newly advanced stressors.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In April 2012, VA received from the Veteran an Authorization and Consent to Release Information (VA Form 21-4142) authorizing VA to obtain treatment records from the Bryan Psychiatric Hospital for the period from February 1999 to March 1999.  In June 2012, the G. Weber Bryan Psychiatric Hospital sent the following response: "Client not seen during the time period requested, Client was last seen in 2004."  Upon VA's request, the Veteran submitted a new VA Form 21-4142 to obtain records from the G. Weber Bryan Psychiatric Hospital and the related Morris Village Alcohol & Drug Addiction Treatment Center for the period from 2003 to 2005.  

It does not appear to the Board that these records were subsequently requested and/or obtained.  As such, a remand is necessary to once again obtain the necessary release from the Veteran and to request these outstanding private mental health treatment records.  Additionally, on remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from May 2014.

Issuance of Statement of the Case (SOC)

In a June 2014 rating decision, the RO denied service connection for hypertension.  On a new June 2014 Form 9, Appeal to Board of Veterans' Appeals, the Veteran included the issue of service connection for hypertension along with the other issues on appeal.  As such, the Board finds that the Veteran has expressed disagreement with the denial of service connection for hypertension.

A SOC has not yet been issued concerning entitlement to service connection for hypertension.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the issues of entitlement to service connection for a lumbar spine disability (claimed as low back strain), right lower extremity radiculopathy, PTSD, and hypertension are REMANDED for the following action:

1.  Contact the Veteran and request that he sign and return the appropriate release (VA Form 21-4142) to obtain any outstanding private treatment record from the G. Weber Bryan Psychiatric Hospital and the Morris Village Alcohol & Drug Addiction Treatment Center for the period from 2003 through 2005.  The AOJ should contact the health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the Veteran's mental health treatment for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records that are not already of record pertaining to the treatment of the Veteran's mental disabilities for the period from May 2014.

3.  Return the March 2010 VA spinal examination report and May 2011 VA PTSD examination report to the VA examiners who conducted the examinations for addendum opinions.  If one or more of the original VA examiners are unavailable, new examiners may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless an examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

Lumbar Spine Disability and Radiculopathy

Is it as likely as not (i.e., probability of 50 percent or more) that a lumbar spine disability with radiculopathy was caused by the Veteran's advanced in-service parachuting accident in which he struck a tree and broke a leg upon hitting the ground after the main parachute failed and the reserve parachute subsequently opened?


PTSD

A)  Is the Veteran's claimed in-service stressor of a parachuting accident in which he struck a tree and broke a leg upon hitting the ground after the main parachute failed and the reserve parachute subsequently opened sufficient to support a diagnosis of PTSD?

B)  Is the Veteran's claimed in-service stressor of being assaulted and robbed at gunpoint during Jump School sufficient to support a diagnosis of PTSD?

4.  Then readjudicate the issues of entitlement to service connection for a lumbar spine disability (claimed as low back strain), right lower extremity radiculopathy, and PTSD.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

5.  Issue a SOC which addresses the issue of service connection for hypertension.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects an appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


